DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 14 and 20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
deep neural network (DNN) determiner configured to receive a first subset of inputs comprising a plurality of post-signal-to-interference-noise-ratio (post-SINR) resource blocks (RBs) and a second subset of inputs comprising modulation and coding scheme (MCS) information, and provide a DNN output based on the first subset of inputs and the second subset of inputs in claim 1.
decoding likelihood determiner configured to receive the DNN output and provide a plurality of decoding likelihoods in claim 1.
a pooler configured to set a decoding likelihood threshold and compare each of the plurality of decoding likelihoods to the decoding likelihood threshold in claim 1.
a selector configured to determine a maximum decoding likelihood of the plurality of decoding likelihoods in claim 1.
means for receiving a post-signal-to-interference-noise-ratio (post-SINR) for each of a plurality of resource blocks in claim 21.
means for determining one or more modulation orders and one or mode coding rates in claim 21
means for mapping the post-SINR for each of the plurality of resource blocks, the one or more modulation orders, and the one or more coding rates to a plurality of inputs in claim 21 45WO 2020/010566PCT/CN2018/095412 
means for determining a plurality of outputs based on the plurality of inputs, wherein each of the plurality of outputs corresponds to a respective MCS index in claim 21
means for selecting an MCS index from the plurality of outputs in claim 21

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

A review of the specification for deep neural network (DNN) determiner configured to receive a first subset of inputs comprising a plurality of post-signal-to-interference-noise-ratio (post-SINR) resource blocks (RBs) and a second subset of inputs comprising modulation and coding scheme (MCS) information appears to provide structural support (see, fig. 6, input layer 610, par 0038) and algorithm for performing the claim function of receive a first subset of inputs comprising a plurality of post-signal-to-interference-noise-ratio (post-SINR) resource blocks (RBs) and a second subset of inputs comprising modulation and coding scheme (MCS) information in claim 1 (see, input layer 610 of the scheme 600 consist of one neuron per resource block (RB) level post-signal-to-interference-noise-ratio (post-SINR) per sub-band, i.e. one neuron per RB level post-SINR. A resource block (RB) is the smallest unit of resources in the time and frequency domain that can be allocated to a user. Accordingly, each post- SINR RB input may be determined from a RB from the Physical Downlink Shared Channel (PDSCH), which typically occupies a majority of the time and frequency resources in an LTE system, par 0038).

A review of the specification for means for receiving a post-signal-to-interference-noise-ratio (post-SINR) for each of a plurality of resource blocks appears to provide structural support (see, fig. 6, input layer 610, par 0038) and algorithm for performing the claim function of receiving a post-signal-to-interference-noise-ratio (post-SINR) for each of a plurality of resource blocks in claim 21 (see, input layer 610 of the scheme 600 consist of one neuron per resource block (RB) level post-signal-to-interference-noise-ratio (post-SINR) per sub-band, i.e. one neuron per RB level post-SINR. A resource block (RB) is the smallest unit of resources in the time and frequency domain that can be allocated to a user. Accordingly, each post- SINR RB input may be determined from a RB from the Physical Downlink Shared Channel (PDSCH), which typically occupies a majority of the time and frequency resources in an LTE system, par 0038).


A review of the specification for decoding likelihood determiner configured to receive the DNN output and provide a plurality of decoding likelihoods appears to provide structural support (see, fig. 6, Inner Softmax layer 630, par 0038) and algorithm for performing the claim function of receive the DNN output and provide a plurality of decoding likelihoods in claim 1 (see, each Inner Softmax layer consisting of two neurons for providing a decoding likelihood, par 0038).

A review of the specification for a pooler configured to set a decoding likelihood threshold and compare each of the plurality of decoding likelihoods to the decoding likelihood threshold appears to provide structural support (see, fig. 6, Correct Rate Pooling Layer 640, par 0038) and algorithm for performing the claim function of set a decoding likelihood threshold and compare each of the plurality of decoding likelihoods to the decoding likelihood threshold in claim 1 (see, Correct Rate Pooling Layer 640 per MCS level, the Pooling Layer 750 may use every enabled MCS level as an input, where each MCS level generates a Yo value. A correct rate pooling layer is used to set a threshold and pass Yo to the next output layer, keeping Yo when it is larger than the threshold, otherwise setting Yoto 0. The output layer of Pooling Layer 750 is designed to transform all Yo values to one hot encoded vector, par 0038 and 0050).

A review of the specification for a selector configured to determine a maximum decoding likelihood of the plurality of decoding likelihoods appears to provide structural support (see, fig. 6, Output Layer 650, par 0038) and algorithm for performing the claim function of determine a maximum decoding likelihood of the plurality of decoding likelihoods in claim 1 (see, output layer of Pooling Layer 750 is designed to transform all Yovalues to one hot encoded vector, where each neuron in the output layer corresponds to an MCS level, and produces "1" if Max(SEucsx Yo), otherwise, it produces "0", par 0050).
	
A review of the specification for means for determining one or more modulation orders and one or mode coding rates appears to provide structural support (see, fig. 6, Output Layer 650, par 0038) and algorithm for performing the claim function of determining one or more modulation orders and one or mode coding rates in claim 21 (see, output layer of Pooling Layer 750 is designed to transform all Yo values to one hot encoded vector, where each neuron in the output layer corresponds to an MCS level, and produces "1" if Max(SEucsx Yo), otherwise, it produces "0", The MCS represented by the output vector is selected as the feedback MCS for link adaptation, par 0050).

A review of the specification for means for mapping the post-SINR for each of the plurality of resource blocks, the one or more modulation orders, and the one or more coding rates to a plurality of inputs appears to provide structural support (see, fig. 6, input layer 610, par 0038) and algorithm for performing the claim function of mapping the post-SINR for each of the plurality of resource blocks, the one or more modulation orders, and the one or more coding rates to a plurality of inputs in claim 21 (see, input layer 610 of the scheme 600 consist of one neuron per resource block (RB) level post-signal-to-interference-noise-ratio (post-SINR) per sub-band, i.e. one neuron per RB level post-SINR, Effective SINR Mapping (MIESM) is a widely-used method to decide feedback CQI values by calculating the RB's post-SINR. MIESM maps the instantaneous RB SINRs into a single instantaneous, effective SINReff, par 0038 and 0059).

A review of the specification for means for determining a plurality of outputs based on the plurality of inputs, wherein each of the plurality of outputs corresponds to a respective MCS index appears to provide structural support (see, fig. 6, Inner Softmax Layer 630, par 0038) and algorithm for performing the claim function of determining a plurality of outputs based on the plurality of inputs, wherein each of the plurality of outputs corresponds to a respective MCS index in claim 21 (see, Inner Softmax Layer 740 processes the output from the Hidden Layers 730 and transforms the output into two parameters, Yo and Yr. These two values denote the decoding likelihood, where Yo is the correct rate and Yi is the error rate. Therefore, Yo+ Y =1, and Yo,Yi 0, par 0049).

means for selecting an MCS index from the plurality of outputs appears to provide structural support (see, fig. 6, Output Layer 650, par 0038) and algorithm for performing the claim function of selecting an MCS index from the plurality of outputs in claim 21 (see, output layer of Pooling Layer 750 is designed to transform all Yo values to one hot encoded vector, where each neuron in the output layer corresponds to an MCS level, and produces "1" if Max(SEucsx Yo), otherwise, it produces "0", par 0050).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-2, 4-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Deep Neural Network-based Automatic Modulation Classification Technique”, 2016 International Conference on Information and Communication Technology Convergence (ICTC), Priority Date: 19-21 Oct. 2016) in view of Yousefi'zadeh et al (US20170359752A1), and further in view of Daniels et al (“Adaptation in Convolutionally Coded MIMO-OFDM Wireless Systems Through Supervised Learning and SNR Ordering”, IEEE Transactions on Vehicular Technology, Volume: 59, Issue: 1, Jan. 2010).

Regarding claim 1, Kim discloses a communication device (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph) comprising: 
a deep neural network (DNN) determiner (see, Fig. 2, DNN with DNN-AMC structure, p581 Col.2 first paragraph) configured to receive a first subset of inputs (see, 21 statistical features as input to the DNN, abstract), and provide a DNN output based on the first subset of inputs (see, DNN receives 21 features as input and processed to generate modulation class with highest score in soft metric as DNN output, p581 Col. 2 first paragraph); 
a decoding likelihood determiner (see, fig. 2, final layer of DNN, p581 Col. 2 first paragraph) configured to receive the DNN output (see, fig. 2, final layer receives output from 3 hidden layers, abstract and p581 Col. 2 first paragraph) and provide a plurality of decoding likelihoods (see, fig. 2, final layer produces the probability metrics associated with all five modulation classes, p581 Col. 2 first paragraph), each decoding likelihood (see, probability metrics, p581 Col. 2 first paragraph) corresponding to an modulation index (see, fig. 2, probability metrics associated with all five modulation classes (BPSK, QPSK, 8PSK, 16 QAM and 64QAM), p581 Col. 2 first paragraph); 
a selector (see, fig. 2, final layer in DNN structure, p581 Col. 2 first paragraph) configured to determine a maximum decoding likelihood of the plurality of decoding likelihoods (see, modulation class with highest score in soft metric is chosen as a final decision based on maximum likelihood (ML) criteria, p579 Col.1 Section I second paragraph, p581 Col. 2 first paragraph).
Kim discloses all the claim limitations but fails to explicitly teach:
receive a first subset of inputs comprising a plurality of post-signal-to-interference-noise-ratio (post-SINR) resource blocks (RBs) and a second subset of inputs comprising modulation and coding scheme (MCS) information, and provide a DNN output based on the first subset of inputs and the second subset of inputs; 

a pooler configured to set a decoding likelihood threshold and compare each of the plurality of decoding likelihoods to the decoding likelihood threshold. 

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses:
receive a first subset of inputs comprising a plurality of post-signal-to-interference-noise-ratio (post-SINR) resource blocks (RBs) (see, input counter to learning including SINR of a UE connected to cell I for given PRBs, par 0004, 0081, 0093) and a second subset of inputs comprising modulation and coding scheme (MCS) information (see, fig. 1 and 3, input layer of MLPDL receives input counters including SINR for given PRBs and modulation schemes, par 0004, 0077, 0081. Noted, modulation schemes with coding rate in fig. 1 used for optimization can be equated to second subset of inputs comprising modulation and coding scheme (MCS) information, par 0120), and provide a DNN output based on the first subset of inputs and the second subset of inputs (see, output layer predicting the value of Λi for cell I after processing input counters using Multi-Layer Perceptron Deep Learning, par 0076-0077); 
a pooler (Noted, fig. 3, MLPDL, par 0030) configured to set a decoding likelihood threshold (see, congestion threshold is configurable by virtue of any choice of congestion threshold to be considered and applying congestion threshold as optimization input, par 0019, 0086) and compare each of the plurality of decoding likelihoods to the decoding likelihood threshold (see, MLPDL predicts breakpoints of the plurality of cellular towers which reflects the average number of users connected to said cell tower associated with the preferred maximum PRB utilization percentage of said cellular tower, par 0077 and 0081-0083. Noted, compare with congestion threshold implies with congestion threshold in effect for PRB utilization, par 0073). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Yousefi'zadeh’752 into that of Kim. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).
The combination of Kim and Yousefi'zadeh’752 discloses all the claim limitations but fails to explicitly teach:
each decoding likelihood corresponding to an MCS index; 

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
each decoding likelihood (see, query, p122 Col.2 line 9) corresponding to an MCS index (see, query q with MCS label used to predict the MCS of queries, p122 section B).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Daniels into that of Kim modified by Yousefi'zadeh’752. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Regarding claim 2, Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the selector (see, fig. 2, final layer in DNN structure, p581 Col. 2 first paragraph) is further configured to select an modulation index corresponding to the maximum decoding likelihood (see, modulation class with highest score in soft metric is chosen as a final decision based on maximum likelihood (ML) criteria, p579 Col.1 Section I second paragraph, p581 Col. 2 first paragraph).
The combination of Kim and Yousefi'zadeh’752 discloses all the claim limitations but fails to explicitly teach: select an MCS index corresponding to the maximum decoding likelihood.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
select an MCS index corresponding to the maximum decoding likelihood (see, predict the MCS of queries in the test set by machine-learning algorithm based on ML(maximum likelihood) detection over spatial streams, par 118 Col. 2 4th paragraph and p122 Section B. Noted, Table II shows MCS list including all MCS indices supported).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Daniels into that of Kim modified by Yousefi'zadeh’752. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Regarding claim 4, Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph).
The combination of Kim and Yousefi'zadeh’752 discloses all the claim limitations but fails to explicitly teach: wherein the MCS information comprises a modulation order.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
see, table III,  MCS including modulation order, p121 Section V first paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Daniels into that of Kim modified by Yousefi'zadeh’752. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Regarding claim 5, Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph).
The combination of Kim and Yousefi'zadeh’752 discloses all the claim limitations but fails to explicitly teach: wherein the MCS information comprises a coding rate.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
wherein the MCS information comprises a coding rate (see, table III,  MCS including code rate, p121 Section V first paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Daniels into that of Kim modified by Yousefi'zadeh’752. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Regarding claim 6, Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the DNN determiner comprises a DNN comprising one or more hidden layers (see, fig. 2, table I, 3 hidden layers in DNN, p581).

Regarding claim 7, Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph).
The combination of Kim and Daniels discloses all the claim limitations but fails to explicitly teach: wherein each hidden layer comprises up to about 32 neurons.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses: wherein each hidden layer comprises up to about 32 neurons (Note, two hidden layers with each hidden layer comprising twenty processing elements (perceptrons), or two to four hidden layers with each layer containing ten to twenty processing elements (perceptrons), par 0012, 0077, 0079).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Yousefi'zadeh’752 into that of Kim. The motivation would have been to minimize LTE network congestion subject to predict congestion threshold of individual LTE cells in a cluster of cell towers (par 0077).

Regarding claim 8, Kim discloses the communication device of claim 7 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein each neuron (see, node in DNN, p581 Col.2 Section B and C) is configured to apply a weight and/or bias to a respective neuron input and see, the network weights update on feature inputs for DNN-AMC nodes, p581 Col.2 Section C).

Regarding claim 9, Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the decoding likelihood determiner (see, fig. 2, final layer of DNN, p581 Col. 2 first paragraph) is configured to transform the DNN output by applying a softmax function in order to determine the plurality of decoding likelihoods (see, table I, produces the probability of each of multiple modulation classes at each node by using the softmax layer at the output layer, abstract and p579 Col. 2 third paragraph. Note, probability of each of multiple modulation class can equate to plurality of decoding likelihoods).

Regarding claim 10, Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein when a respective decoding likelihood of the plurality of decoding likelihoods is less than the decoding likelihood threshold, the respective decoding likelihood is set to zero (see, rectified linear unit function is used as a nonlinear function for each perceptron, p581 Col. 2 Section B. Noted, output of rectified linear unit function will be 0 if input to a neuron is less than 0 (here 0 is the decoding likelihood threshold) according to the definition of rectified linear unit function).

Regarding claim 11, Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein when a respective decoding likelihood of the plurality of decoding likelihoods is greater than or equal to the decoding likelihood threshold, the see, rectified linear unit function is used as a nonlinear function for each perceptron, p581 Col. 2 Section B. Noted, output of rectified linear unit function will be the same as input if input to a neuron is above 0 (here 0 is the decoding likelihood threshold) according to the definition of rectified linear unit function).

Regarding claim 12, Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the selector is configured to encode the plurality of decoding likelihoods to a vector (see, table I, softmax layer at the output layer produces the probability of each modulation class at each node, the vector corresponding to all probability of each modulation class at each node, abstract and p579 Col. 2 third paragraph. Noted, softmax function takes as input a vector z of K real numbers, and normalizes it into a probability distribution consisting of K probabilities proportional to the exponentials of the input numbers, Wikipedia knowledge).

Regarding claim 15, Kim discloses a method for a communication device to determine a Modulation and Coding Scheme (MCS) index to provide in a feedback to a network (see, receiver in wireless communications performs automatic modulation classification (AMC) , p579 Col. 1 Section I first paragraph), the method comprising: 
providing a plurality of inputs (see, 21 statistical features as input to the DNN, abstract), 
determining a plurality of outputs based on the plurality of inputs (see, fig. 2, final layer produces the probability metrics associated with all five modulation classes, p581 Col. 2 first paragraph), wherein each of the plurality of outputs corresponds to a respective see, fig. 2, probability metrics associated with all five modulation classes (BPSK, QPSK, 8PSK, 16 QAM and 64QAM), p581 Col. 2 first paragraph); 44WO 2020/010566PCT/CN2018/095412 
selecting a modulation index from the plurality of outputs to provide in the feedback to the network (see, modulation class with highest score in soft metric is chosen as a final decision based on maximum likelihood (ML) criteria, receiver share modulation information to transmitter, p579 Col.1 Section I. first and second paragraph, p581 Col. 2 first paragraph).
Kim discloses all the claim limitations but fails to explicitly teach:
providing a plurality of inputs, wherein a first subset of the plurality of inputs comprises one or more resource block inputs each comprising a post-signal-to-interference- noise-ratio (post-SINR), and wherein a second subset of the plurality of inputs comprises MCS information; 
wherein each of the plurality of outputs corresponds to a respective MCS index,
selecting an MCS index from the plurality of outputs.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses:
providing a plurality of inputs  (see, input counters, par 0077, 0080), wherein a first subset of the plurality of inputs comprises one or more resource block inputs each comprising a post-signal-to-interference- noise-ratio (post-SINR) (see, input counter to learning including SINR of a UE connected to cell I for given PRBs, par 0004, 0081, 0093), and wherein a second subset of the plurality of inputs comprises MCS information(see, fig. 3, input layer of MLPDL receives input counters including SINR for given PRBs and modulation schemes, par 0004, 0077, 0081. Noted, modulation schemes with coding rate in fig. 1 used for optimization can be equated to second subset of inputs comprising modulation and coding scheme (MCS) information, par 0120); 
abstract).
The combination of Kim and Yousefi'zadeh’752 discloses all the claim limitations but fails to explicitly teach:
wherein each of the plurality of outputs corresponds to a respective MCS index,
 selecting an MCS index from the plurality of outputs.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses: 
wherein each of the plurality of outputs  (see, queries, p122 Col.2 line 9) corresponds to a respective MCS index (see, query q with MCS label used to predict the MCS of queries, p122 section B),
selecting an MCS index from the plurality of outputs (see, predict the MCS of queries in the test set by machine-learning algorithm, p122 Section B. Noted, Table II shows MCS list including all MCS indices supported).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Daniels into that of Kim modified by Yousefi'zadeh’752. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Regarding claim 16, Kim discloses the method of claim 15 (see, receiver in wireless communications performs automatic modulation classification (AMC) , p579 Col. 1 Section I first paragraph).
The combination of Kim and Daniels discloses all the claim limitations but fails to explicitly teach: wherein a first input of the second subset corresponds to a modulation order.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses: wherein a first input of the second subset corresponds to a modulation order (see, input counters for learning including modulation scheme, par 0081).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method for a communication device as taught by Yousefi'zadeh’752 into that of Kim modified by Daniels. The motivation would have been to generate accurately predicted results by selecting input Counters to Learning (par 0080-0081).

Regarding claim 17, Kim discloses the method of claim 15 (see, receiver in wireless communications performs automatic modulation classification (AMC) , p579 Col. 1 Section I first paragraph).
The combination of Kim and Daniels discloses all the claim limitations but fails to explicitly teach: wherein a second input of the second subset corresponds to a coding rate.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses: wherein a second input of the second subset corresponds to a coding see, fig. 1, coding rate considered in optimization and therefore is input for Deep Learning, par 0005 and 0120).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method for a communication device as taught by Yousefi'zadeh’752 into that of Kim modified by Daniels. The motivation would have been to generate accurately predicted results by selecting input Counters to Learning (par 0080-0081).

Regarding claim 18, Kim discloses:
One or more processor (note, processor implied by Configurations of DNN-AMC, p581 Col.2 Section C);
receive a first subset of inputs (see, 21 statistical features as input to the DNN, abstract), and provide a DNN output based on the first subset of inputs (see, DNN receives 21 features as input and processed to generate modulation class with highest score in soft metric as DNN output, p581 Col. 2 first paragraph); 
provide a plurality of decoding likelihoods based on the DNN output (see, fig. 2, final layer receives output from 3 hidden layers to produce the probability metrics associated with all five modulation classes, p581 Col. 2 first paragraph), each decoding likelihood (see, probability metrics, p581 Col. 2 first paragraph) corresponding to an modulation index (see, fig. 2, probability metrics associated with all five modulation classes (BPSK, QPSK, 8PSK, 16 QAM and 64QAM), p581 Col. 2 first paragraph); and 
determine a maximum decoding likelihood from the plurality of decoding likelihoods and select the modulation index corresponding to the maximum decoding likelihood (see, modulation class with highest score in soft metric is chosen as a final decision based on maximum likelihood (ML) criteria, p579 Col.1 Section I second paragraph, p581 Col. 2 first paragraph).

one or more non-transitory computer-readable media storing instructions thereon that, when executed by at least one processor, direct the at least one processor to:
receive a first subset of inputs comprising a plurality of post-signal-to-interference- noise-ratios (post-SINRs) resource blocks (RBs) and a second subset of inputs comprising modulation and coding scheme (MCS) information, and provide a DNN output based on the first subset of inputs and the second subset of inputs; 
each decoding likelihood corresponding to an MCS index.
select the MCS index corresponding to the maximum decoding likelihood.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses:
one or more non-transitory computer-readable media (see, memory, par 0041) storing instructions thereon that, when executed by at least one processor (see, processor, par 0041), direct the at least one processor (see, memory stores instructions executed by the processor, cause the processor to perform operations, par 0041) to:
receive a first subset of inputs comprising a plurality of post-signal-to-interference- noise-ratios (post-SINRs) resource blocks (RBs) (see, input counter to learning including SINR of a UE connected to cell I for given PRBs, par 0004, 0081, 0093) and a second subset of inputs comprising modulation and coding scheme (MCS) information (see, fig. 3, input layer of MLPDL receives input counters including SINR for given PRBs and modulation schemes, par 0004, 0077, 0081. Noted, modulation schemes with coding rate in fig. 1 used for optimization can be equated to second subset of inputs comprising modulation and coding scheme (MCS) information, par 0120), and provide a DNN output based on the first subset of inputs and the second subset of inputs (see, output layer predicting the value of Λi for cell I after processing input counters using Multi-Layer Perceptron Deep Learning, par 0076-0077); 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable media as taught by Yousefi'zadeh’752 into that of Kim. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).
The combination of Kim and Yousefi'zadeh’752 discloses all the claim limitations but fails to explicitly teach: 
each decoding likelihood corresponding to an MCS index.
select the MCS index corresponding to the maximum decoding likelihood.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
each decoding likelihood (see, query, p122 Col.2 line 9) corresponding to an MCS index (see, query q with MCS label used to predict the MCS of queries, p122 section B).
select the MCS index corresponding to the maximum decoding likelihood (see, predict the MCS of queries in the test set by machine-learning algorithm based on ML(maximum likelihood) detection over spatial streams, par 118 Col. 2 4th paragraph and p122 Section B. Noted, Table II shows MCS list including all MCS indices supported)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable media as taught by Daniels into that of Kim modified by Yousefi'zadeh’752. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Regarding claim 19, Kim modified by Daniels discloses the one or more non-transitory computer readable media of claim 18 (see, memory stores instructions executed by the processor, cause the processor to perform operations, par 0041).
The combination of Kim and Daniels discloses all the claim limitations but fails to explicitly teach: wherein a first input of the second subset corresponds to a modulation order.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses: wherein a first input of the second subset corresponds to a modulation order (see, input counters for learning including modulation scheme, par 0081).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer readable media as taught by Yousefi'zadeh’752 into that of Kim modified by Daniels. The motivation would have been to generate accurately predicted results by selecting input Counters to Learning (par 0080-0081).

Regarding claim 20, Kim modified by Daniels discloses the one or more non-transitory computer readable media of claim 18 (see, memory stores instructions executed by the processor, cause the processor to perform operations, par 0041).
The combination of Kim and Daniels discloses all the claim limitations but fails to explicitly teach: wherein a second input of the second subset corresponds to a coding rate.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses: wherein a second input of the second subset corresponds to a coding see, fig. 1, coding rate considered in optimization and therefore is input for Deep Learning, par 0005 and 0120).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer readable media as taught by Yousefi'zadeh’752 into that of Kim modified by Daniels. The motivation would have been to generate accurately predicted results by selecting input Counters to Learning (par 0080-0081).


Regarding claim 21, Kim discloses a communication device (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph) comprising: 
means for determining one or more modulation orders (see, fig. 2, final layer in DNN structure produces the probability metrics associated with all five modulation classes  and selects modulation class with highest score in soft metric, p581 Col. 2 first paragraph); 
45WO 2020/010566PCT/CN2018/095412 means (see, fig. 2, final layer of DNN, p581 Col. 2 first paragraph) for determining a plurality of outputs based on the plurality of inputs, wherein each of the plurality of outputs corresponds to a respective MCS index (Note, fig. 2, final layer produces the probability metrics associated with all five modulation classes after processing 21 statistical features as input to the DNN, p581 Col. 2 first paragraph); and 
means (see, fig. 2, final layer in DNN structure, p581 Col. 2 first paragraph) for selecting a modulation index from the plurality of outputs (Note, modulation class with highest score in soft metric is chosen as a final decision based on maximum likelihood (ML) criteria, p579 Col.1 Section I second paragraph, p581 Col. 2 first paragraph).
Kim discloses all the claim limitations but fails to explicitly teach:

determining one or more modulation orders and one or mode coding rates;
means for mapping the post-SINR for each of the plurality of resource blocks, the one or more modulation orders, and the one or more coding rates to a plurality of inputs;
selecting an MCS index from the plurality of outputs.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses:
means (see, FIG. 3, input layer of MLPDL, par 0077) for receiving a post-signal-to-interference-noise-ratio (post-SINR) for each of a plurality of resource blocks (see, see, input counter to learning including SINR of a UE connected to cell I for given PRBs, par 0004, 0081, 0093); 
means (see, FIG. 3, input layer of MLPDL and optimization logic, par 0077 and 0120) for mapping the post-SINR for each of the plurality of resource blocks, the one or more modulation orders, and the one or more coding rates to a plurality of inputs (see, fig. 1, optimization used mapping of modulation, coding rate, achievable throughput per PRB and SINR for PRBs, par 0004, 0005 and 0120. Noted, SINR for given PRB, par 0004).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Yousefi'zadeh’752 into that of Kim. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).
The combination of Kim and Yousefi'zadeh’752 discloses all the claim limitations but fails to explicitly teach: 

selecting an MCS index from the plurality of outputs.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
determining one or more modulation orders and one or mode coding rates (see, predict the MCS of queries in the test set by machine-learning, p122 Section B. Noted, Table II shows MCS list including all MCS indices supported).
selecting an MCS index from the plurality of outputs (see, predict the MCS of queries in the test set by machine-learning algorithm based on ML(maximum likelihood) detection over spatial streams, par 118 Col. 2 4th paragraph and p122 Section B. Noted, Table II shows MCS list including all MCS indices supported).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Daniels into that of Kim modified by Yousefi'zadeh’752. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Deep Neural Network-based Automatic Modulation Classification Technique”, 2016 International Conference on Information and Communication Technology Convergence (ICTC), Priority Date: 19-21 Oct. 2016) in view of Yousefi'zadeh et al (US20170359752A1), and further in view of Daniels et al (“Adaptation in Convolutionally Coded MIMO-OFDM Wireless Systems Through Supervised Learning and SNR Ordering”, IEEE Transactions on Vehicular Technology, Volume: 59, Issue: 1, Jan. 2010) as applied to claim 1 above, and further in view of KURRAS et al (US 20210028828 A1, Foreign EU 18166602.5, Priority Date: Apr.10, 2018).

Regarding claim 3, Kim modified by Yousefi'zadeh’752 and Daniels discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph).
The combination of Kim, Yousefi'zadeh’752 and Daniels discloses all the claim limitations but fails to explicitly teach: wherein the communication device comprises a transmitter to transmit the selected MCS index.

However KURRAS’828 from the same field of endeavor (see, fig. 2b, BS coordinates with UE in LTE communication system, par 0161 and 0227) discloses: wherein the communication device (see, fig. 2b, UE, par 0227) comprises a transmitter (see, MIMO in UE, par 0280-0284) to transmit the selected MCS index (see, UE reports selected beam groups with resulting MCS level, par 0284).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by KURRAS’828 into that of Kim modified by Yousefi'zadeh’752 and Daniels. The motivation would have been to reduce INR feedback by Beam Clustering for Large Oversampled Codebooks for UE link adaptation (par 0228 and 0254).

Claims 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Deep Neural Network-based Automatic Modulation Classification Technique”, 2016 International Conference on Information and Communication Technology Convergence (ICTC), Priority Date: 19-21 Oct. 2016) in view of Yousefi'zadeh et al (US20170359752A1), and further in view of Daniels et al (“Adaptation in Convolutionally Coded MIMO-OFDM Wireless Systems Through Supervised Learning and SNR Ordering”, IEEE Transactions on Vehicular Technology,  as applied to claim 1 above, and further in view of Goodfellow, Bengio & Courville 2016 et al, “Deep Learning, An MIT Press book”,  pp. 183–184, download from https://www.deeplearningbook.org/contents/mlp.html.

Regarding claim 13, Kim discloses the communication device of claim 12 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the selector (see, fig. 2, final layer in DNN structure, p581 Col. 2 first paragraph) is configured to set the maximum decoding likelihood in the vector to a certain output (see, modulation class detection scheme based on maximum likelihood using softmax layer at the output layer, p579 Col.1 section I second paragraph-Col.2 third pargraph).
The combination of Kim, Yousefi'zadeh’752 and Daniels discloses all the claim limitations but fails to explicitly teach: softmax set the maximum value in the vector to a non-zero value.  

However Goodfellow from the same field of endeavor (see, fig. 1.2, deep learning model with several hidden layers, p6) discloses: softmax set the maximum value in the vector to a non-zero value (see, softmax result represented as a one-hot vector due to winner-take-all (one of the outputs is nearly 1, and the others are nearly 0), p183).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Goodfellow into that of Kim modified by Yousefi'zadeh’752 and Daniels. The motivation would have been to reduce INR feedback by Beam Clustering for Large Oversampled Codebooks for UE link adaptation (par 0228 and 0254).

Regarding claim 14, Kim discloses the communication device of claim 13 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the selector (see, fig. 2, final layer in DNN structure, p581 Col. 2 first paragraph) is configured to set the maximum decoding likelihood in the vector to a certain output (see, modulation class detection scheme based on maximum likelihood using softmax layer at the output layer, p579 Col.1 section I second paragraph-Col.2 third pargraph).
The combination of Kim, Yousefi'zadeh’752 and Daniels discloses all the claim limitations but fails to explicitly teach: softmax set the non-maximum value in the vector to a zero.  

However Goodfellow from the same field of endeavor (see, fig. 1.2, deep learning model with several hidden layers, p6) discloses: softmax set the non-maximum value in the vector to a zero (see, softmax result represented as a one-hot vector due to winner-take-all (one of the outputs is nearly 1, and the others are nearly 0), p183).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Goodfellow into that of Kim modified by Yousefi'zadeh’752 and Daniels. The motivation would have been to reduce INR feedback by Beam Clustering for Large Oversampled Codebooks for UE link adaptation (par 0228 and 0254).

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473    

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473